

95 HR 4613 : VA Reporting Transparency Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4613IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo direct the Secretary of Veterans Affairs to establish and maintain a website of the Department that allows the public to obtain electronic copies of certain legislatively requested reports of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the VA Reporting Transparency Act.2.Requiring public access through Department of Veterans Affairs website to legislatively requested reports of the Department(a)Requirement To allow access online(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and maintain a website of the Department that allows the public to obtain electronic copies of all legislatively requested reports required to be submitted after the date of the enactment of this Act.(2)Existing resourcesTo the extent possible, the Secretary shall carry out paragraph (1) by using existing online resources administered by the Secretary.(b)Content and functionThe Secretary shall ensure that the website includes the following:(1)With respect to each legislatively requested report, each of the following:(A)A citation to the statute requiring the report.(B)An electronic copy of the report, including any transmittal letter associated with the report, that is platform independent and available to the public without restrictions, including restrictions that would impede the reuse of the information in the report. Where practicable, the report shall be in an open format.(C)The ability to retrieve a report, to the extent practicable, through searches based on each, and any combination, of the following:(i)The title of the report.(ii)The date of publication.(iii)Any congressional committee or subcommittee receiving the report.(iv)The Act of Congress or con­fer­ence report that requests the report.(v)Subject tags.(vi)A unique alphanumeric identifier for the report that is consistent across report editions.(vii)Any serial number, Su­per­in­ten­dent of Documents number, or other identification number for the report.(viii)Key words.(ix)Full text search.(x)Any other information the Secretary determines appropriate.(D)The date on which the report was required to be submitted to the website.(E)The date on which the report was submitted to the website.(F)To the extent practicable, a permanent means of accessing the report electronically.(2)A means for bulk download of all legislatively requested reports.(3)A means for downloading individual reports as the result of a search.(4)In tabular form, a list of all legislatively requested reports that can be searched, sorted, and downloaded by—(A)reports submitted within the required time;(B)reports submitted after the date on which such reports were required to be submitted; and(C)reports not submitted.(c)DeadlineThe Secretary shall ensure that information required to be published on the website under this Act with respect to a legislatively requested report submitted after the period under subsection (a)(1) is published not earlier than 30 days after the report is submitted and not later than 45 days after the report is submitted.(d)Notice on website of withheld reportsIf, at the time a requirement or request for a legislatively requested report is made pursuant to an Act of Congress or a conference report, Congress includes in such Act or conference report, as the case may be, specific language exempting the report from publication on a website under this section, the Secretary shall publish on such website the title of the report and notice that Congress exempted the report from publication.(e)Free accessThe Secretary may not charge a fee, require registration, or impose any other limitation in exchange for access to the website.3.Relationship to the Freedom of Information Act(a)In generalNothing in this Act shall be construed to—(1)require the disclosure of information, records, or reports that are exempt from public disclosure under section 552 of title 5, United States Code; or(2)impose any affirmative duty on the Secretary to review legislatively requested reports submitted for publication to the website for the purpose of identifying and redacting such information or records.(b)Redaction of informationThe Secretary may redact information required to be disclosed under this Act if the information would be properly withheld from disclosure under section 552 of title 5, United States Code, and shall—(1)redact information required to be disclosed under this Act if disclosure of such information is prohibited by law;(2)redact only such information properly withheld under this subsection from the submission of information or from any legislatively requested report submitted under this Act;(3)identify where any such redaction is made in the submission or report; and(4)identify the exemption under which each such redaction is made.4.Reports required(a)Recurring reports that the Secretary recommends discontinuingThe Secretary shall submit to Congress a report regarding recurring legislatively requested reports that the Secretary recommends discontinuing not later than—(1)180 days after the date of the enactment of this Act; and(2)2 years after the date of the enactment of this Act.(b)Compliance of VA website with Federal statutes, regulations, rules, and guidanceNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report regarding the compliance of the website of the Department with Federal statutes, regulations, rules, and guidance regarding transparency for and access by the public and Congress, including requirements for links and information subject to section 552 of title 5, United States Code, and the Inspector General Act of 1978 (Public Law 95–452).5.DefinitionsIn this Act:(1)Legislatively requested reportThe term legislatively requested report means a report to be submitted by the Secretary to either house of Congress or any committee of Congress or subcommittee thereof pursuant to—(A)an Act of Congress enacted not more than 8 years before the date of the enactment of this Act; or(B)a conference report adopted not more than 8 years before the date of the enactment of this Act.(2)Open formatThe term open format means a file format for storing digital data based on an underlying open standard that—(A)is not encumbered by any restrictions that would impede reuse; and(B)is based on an underlying open data standard that is maintained by a standards organization.(3)DepartmentThe term Department means the Department of Veterans Affairs.(4)SecretaryThe term Secretary means the Secretary of Veterans Affairs.Passed the House of Representatives February 25, 2020.Cheryl L. Johnson,Clerk.